Citation Nr: 1217593	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for degenerative disc disease, lumbar spine.  In April 2011, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge. 

The Board notes that although the issue has been considered as entitlement to service connection for degenerative disc disease, lumbar spine, it appears that the Veteran's low back disability may encompass other pathologies well.  The appeal has there, therefore, been broadened to include to any and all low back disorders, rather than simply degenerative disc disease, based on the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that in a claim for PTSD, where the record reasonably indicates the presence of another psychiatric disability, it must also be considered as a claim for the other psychiatric disability.  The rationale behind Clemons is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all low back disorders. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1. By June 2005 rating decision, the RO found that new and material evidence had been received to reopen a claim of entitlement to service connection for degenerative disc disease, lumbar spine.  The Veteran did not appeal the June 2005 RO rating decision, and it became final.  The June 2005 rating decision is the last final disallowance of the Veteran's claim.

2. Evidence received subsequent to the final June 2005 RO rating decision, was not previously submitted to agency decisionmakers, does relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and does raise a reasonable possibility of substantiating that claim. 


CONCLUSION OF LAW

New and material evidence has been received since the final June 2005 RO rating decision, and, thus, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board has considered the VCAA with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary at this time. 


II. Factual Background and Analysis

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the Veteran's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By March 2001 rating decision, the RO denied service connection for degenerative disc disease, lumbar spine, essentially based on findings that the Veteran's service discharge examination showed no report of or finding of a low back condition or injury, that the first post-service treatment for his low back was in June 2000, and that there was no competent evidence linking his current degenerative disc disease, lumbar spine, to service.  The Veteran did not appeal the March 2001 rating decision, and it became final.  Thereafter, the Veteran attempted to reopen his claim for service connection, and in subsequent rating decisions dated in December 2002 and December 2003, the RO found that new and material evidence had not been received to reopen the claim for service connection for degenerative disc disease of the lumbar spine.  

In December 2004, the Veteran again attempted to reopen his claim for service connection.  By June 2005 rating decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, essentially based on a finding that the newly submitted evidence did not show that a current low back condition was caused by service.  

Evidence of record at the time of the June 2005 rating decision included the Veteran's separation examination report and questionnaire, VA treatment records, and the Veteran's lay statements and testimony.  

On his separation examination in November 1982, the Veteran responded "no" to having, or having had, recurrent back pain and his spine was clinically evaluated as normal.  His DD Form 214 showed that he was a track vehicle mechanic in service.  

In a statement dated in September 2000, the Veteran reported that in July or August 1982, he was stationed at Fort Hood with the 2nd Armored Division, 92nd Field Artillery, and he was performing  a preventive maintenance service (PMS) on a track vehicle that was returned by the National Guard, He reported he began working by himself, although having two people do the PMS was the usual procedure.  He reported taking the large engine cover off and placing it on top of the vehicle to make it easier to replace, and, as he began the PMS procedure, the large engine cover began to fall off the top of the track.  He tried to stop the cover with his foot, but he could not and he fell with it, landing on his back.  He felt dazed after the fall, had the wind knocked out of him, and was unable to call for help.  After he was able to stand up, he replaced the covers on the vehicle and returned to his barracks to lay down, but had difficulty walking.  He delayed seeing a doctor, until the pain became unbearable two days later.  He claimed the doctor gave him pain medication, and told him he had a big lump near the spinal cord and also gave him antibiotics to help bring it down.  He reported that after the second week of medication, he began to feel better.  He was able to continue his job as a mechanic, but had limits on lifting and did not have to do physical training.  He felt better for about three months, and then one day he sneezed and felt his back go out and pain shot through his left leg.  He did not remember if he went to a doctor, but after two weeks he felt better and was discharged shortly after that, in January 1983.  He claimed that in May 1982 he developed stomach problems and was given a whole body scan at the Sepulveda VAMC and the VA doctor found something wrong with his spine, telling him that his spine looked like it was "bent".  He claimed the VA doctor filed for disability for him, but then the Veteran moved to Chicago and the RO reportedly could not find him.  Near the end of 1983 his back went out again and he could not walk.  He claimed this happened every six months in the 1980s.  He claimed that in the 1991-1992 time period the frequency of his back going out changed to every four months and the pain was more severe, and that each year it became harder to work, sit, or walk, and his back seemed to go out more easily.  

VA treatment records showed that in May 1983, the Veteran underwent a scan of the abdomen which revealed a transitional vertebra at the lumbosacral junction with sacralization on the left.  The impression was transitional vertebra at the lumbosacral junction.  Thereafter, in May 2000, he was admitted to a VA inpatient rehabilitation program, and reported he had chronic low back pain which interfered with his life.  In May and June 2000, he was seen for low back pain complaints, and reported that his chronic low back pain resulted from falling off an Army vehicle in service in 1982.  In August 2000, a lumber spine x-ray showed partial sacralization of L5 with pseudojoint at the left transverse process with abundant reactive bone formation, and focal narrowing disc space between L4 and L5.  

VA treatment records further showed that in October 2000, the Veteran underwent an EMG which revealed findings consistent with chronic, mild, predominantly left, L5 radiculopathy.  A November 2000 x-ray showed pseudoarthrosis on the left, between transverse process of L5-S1, with sclerotic changes and reactive bone formation suggested in this area, which remained unchanged from previous study.  A January 2001 MRI revealed a central herniated disc at L4-L5, degenerative disc disease at L4-5, neural foraminal narrowing bilaterally at L3-4 and L4-5, and a possible conjoined nerve root on the left at the L5-S1-S2 level.  An MRI dated in April 2001 showed degenerative disease at L5-S1 as the primary abnormality.

Evidence submitted subsequent to the June 2005 RO rating decision includes a VA examination report, a private physician's opinion, VA treatment records, private treatment records, and the Veteran's lay statements.  

VA and private treatment records, received after June 2005, showed that the Veteran continued to receive treatment related to his reports of chronic low back pain.  In September 2005, he underwent a right L4-5 microdiskectomy for a right L4-5 herniated disk with radiculopathy.   A lumbar MRI dated in July 2006 showed degeneration of the intervertebral discs, particularly L4-5, and posterior bulging or mild wide base posterior herniation of L4-5 intervertebral discs.  

On VA examination in January 2007, the diagnoses included right hemi-laminectomy L4-L5, spinal stenosis L4-L5, and disc bulge L2-3 and L3-4.  The examiner concluded that it was less likely than not that the Veteran's back condition was related to his service.  The examiner noted as support for this opinion that a review of the 1983 abdominal CT scan did not make mention of a possible lumbar spine condition as an incidental finding, nor did the Veteran give any history of a back injury, pain, or condition at the time of his discharge examination.  

In support of his claim, the Veteran submitted letters from a private physician, Dr. O'Leary.  In a letter dated in April 2007, Dr. O'Leary reported examining the Veteran and noted that he was injured in the Army in 1982 and had longstanding low back and neck pain.  In a letter dated in August 2007, Dr. O'Leary indicated that a question had arisen as to whether the Veteran's "injury" could be related to a "traumatic event he had in 1982".  Dr. O'Leary opined that there was a possibility that this could have been caused from his initial fall back in 1982, and that this had not been addressed by the doctor who saw the Veteran for his diskectomy in 2005.  

After reviewing the evidence submitted since June 2005, the Board concludes that some of this evidence is new, in that it has not been previously considered and is not cumulative.  In addition, there is new evidence, specifically including the VA examination report dated in 2007 and the letter from Dr. O'Leary dated in August 2007, that is also material to the claim for service connection for a low back disability as such evidence addresses the issue of whether the Veteran has a low back disability that may be related to service, and therefore does relate to an unestablished fact necessary to substantiate the claim.  Moreover, this new evidence raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a current low back condition or disability that may be related to service.  Thus, the Board concludes that new and material evidence has been submitted since the June 2005 RO rating decision, and the claim for entitlement to service connection for a low back disability is reopened. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disability; to this extent only, the appeal is granted. 


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of whether service connection is warranted for a low back disability.

The Veteran contends he has a current low back disability that is related to a back injury in service in 1982.  He claims he injured his back in service when he tried to stop a falling engine cover and ended up falling on his back.  He also claims that he has had chronic low back pain since service, related to this injury.

The Board notes that of record are essentially two conflicting medical opinions pertaining to whether the Veteran has a current low back disability related to service.  In the VA examination report, the examiner essentially opined that the Veteran's current low back disabilities were not related to service.  Then, in August 2007, Dr. O'Leary stated that there was a "possibility" of such a relationship.  Thus, although there are medical opinions of record which purport to address whether the Veteran has a current low back disability related to service, the Board finds that neither the VA examiner's opinion nor Dr. O'Leary's opinion is sufficient for the Board to adjudicate these claims.  First, the opinion from Dr. O'Leary is speculative, and not definitive and does not include supporting rationale.  The VA examiner's opinion in 2007, although definitive and with supporting rationale, is based on essentially on a finding that there was no evidence on the service discharge examination that the Veteran complained of and/or was treated for his low back during service.  In that regard, the Board notes that the Veteran has reported that he has had ongoing problems and symptoms with his low back since his discharge from service, and that he basically self-treated his symptoms and avoided activities that would aggravate his symptoms.  The problem with the VA examiner's opinion is that there was no acknowledgment of the Veteran's statements.  The Board notes that the Veteran is competent to report on his duties and symptoms in service, and to report that he has had chronic low back symptoms since service.  In that regard, the Board recognizes that lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  However, the determination as to causation and nexus in this case requires a competent, professional, medical opinion.  Thus, in order to attempt to reconcile the medical evidence of record and to determine whether the Veteran may have a current low back disability related to service, this case must be remanded for further evidentiary development, including obtaining another VA opinion. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

In addition, with regard to service treatment records (STRs), it appears that several are missing as the only STR of record is the Veteran's discharge examination representative and questionnaire.  The record reflects that in September and October 2000, the RO requested the Veteran's STRs from the National Personnel Record Center (NPRC), and only received back a copy of papers related to his discharge examination.  The Veteran also contends that he was treated at the dispensary at Fort Hood after he injured his back - sometime between July and September 1982.  While there was an initial attempt by the RO to obtain the Veteran's STRs, it appears that there have been no subsequent attempts, or any specific attempt to obtain clinical treatment records for the Veteran from the Fort Hood dispensary, for the period from July to September 1982.  VA's duty to assist requires that VA attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Finally, there are documents in the claims folder suggesting the Veteran has filed for disability benefits from the Social Security Administration (SSA).  Since SSA records may contain information pertinent to the Veteran's claims currently on appeal, an attempt to secure such records must be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may provide any additional information or evidence regarding the claim for service connection for a low back disability, to include any pertinent treatment for his low back that are not already of record, and to also include any lay statements he may wish to submit. 

2. Attempt to obtain any additional service treatment records for the Veteran, to include treatment records from the Fort Hood dispensary from July to September 1982.   Negative replies should be requested, and if the search for  these records yields negative results, this should be noted in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

3. Contact the Social Security Administration and obtain a copy of any records concerning the Veteran's claim for SSA benefits, including any medical records used to make any decision to award the benefits.  If the search for these records yields negative results, this fact should be noted in the claims folder and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

4. Schedule the Veteran for an appropriate VA examination in order to determine the probable etiology for any current low back disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to the VA examiner for review in conjunction with rendering an opinion in this matter.  It is requested that the examiner review the Veteran's records, and render an opinion as to the following: 

a. With respect to any low back diagnosis(es) rendered, the VA examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 probability) that any such low back disability had its onset in or is related to active service, including the Veteran's report that in his duties as a mechanic, he injured his back trying to stop a large engine cover from falling.  

b. The examiner should be advised that the Veteran is competent to report the incident in service wherein he reportedly injured his back, as well as any subsequent symptoms.  

c. A complete rationale for any opinion(s) expressed should be included in the report.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner should clearly specify this in the report, and explain why this is so. 

5. Thereafter, readjudicate the issue on appeal.  
If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


